Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 09/07/2021. Claim 14 has been amended. Claims 32-34 have been added. Claims 1-3, 5-10, 12-20 are presented for examination.
Claim Objections
Claims 7, 20 are objected to because of the following informalities:  
In claims 7, 20, “communicated in an Health Level-7 standard data format” should be -- communicated in a Health Level-7 standard data format --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 8 is drawn to a computerized method which is within the four statutory categories (i.e., method). Claim 15 is drawn to one or more computer storage media* which is within the four statutory categories (i.e., manufacture). (*Examiner notes that “Computer storage media does not comprise signals per se,” as stated in ¶ 0018 of the specification.)
Independent claims 1 (which is representative of independent claims 8, 15) recites [generating] 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “processor” (claim 1) and “computer” (claims 8, 15), the claim encompasses helping a clinician find and organize medical information for a patient, which is described as human activity in ¶ 0001-0002 of the specification. As stated in the “October 2019 Update: Subject Matter Eligibility” guidance, “certain activity between a person and a computer…may fall within the “certain methods of organizing human activity” grouping” (page 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., system comprising a processor, computer storage medium storing computer-useable instructions; machine learning algorithm; medical information system; external data sources; user interface). Claim 8 has additional limitations (i.e., computer to implement the method, machine learning algorithm, medical information system, external data sources, user interface). Claim 15 has additional limitations (i.e., computer storage media having computer-executable instructions, computer, machine learning algorithm, medical information system, external data sources, user interface). Looking to the specifications, the system comprising a processor, computer storage medium storing computer-useable instructions; machine learning algorithm; user interface; and computer are described at a high level of generality (¶ 0017-0032), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the machine learning algorithm, medical information 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., the system comprising a processor, computer storage medium storing computer-useable instructions; computer) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “training a machine learning algorithm to identify inferred relations of…data” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Martin et al. (U.S. Patent App. Pub. No. US 2008/0201280 A1) (Martin: ¶ 0072-0079) and Allen et al. (U.S. Patent App. Pub. No. US 2008/0201280 A1) (Allen: ¶ 0065; ¶ 0114), training a machine learning algorithm to identify inferred relations of data is well-understood, routine, and conventional and thus, cannot provide “significantly more.” 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-3, 5-7, 9-10, 12-14, 16-20 include all the limitations of the parent claims and 
Claims 2-3, 5-7, 9-10, 12-14, 16-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (U.S. Patent App. Pub. No. US 2008/0201280 A1, hereinafter referred to as “Martin”).
Regarding (previously presented) claim 1, Martin teaches a system for inferring data organization for display (Martin: ¶ 0023; ¶ 0062), the system comprising: 
a processor (Martin: ¶ 0024-0026); and 
(Martin: ¶ 0024; ¶ 0051; ¶ 0056-0060) to:
(1) train a machine learning algorithm (Martin: ¶ 0072-0079) to identify inferred relations of orders, results, or discrete data within a medical information system, the orders, results, or discrete data received from external data sources (Martin: ¶ 0053, i.e., “the data is a collection of two or more previously acquired patient records. For example, hundreds, thousands or tens of thousands of patient records are obtained and stored…the records are gathered independent of a clinical study, such as being collected from one or more hospitals”; ¶ 0055, i.e., “the patient record resides in or is extracted from different sources...The patient record includes variables available for a current patient. The variables correspond to features, such as medical history, pain indication, lump indication, age, genetic information, test results, family history, billing codes, medications, lab results, notes, text, or other sources of information”), the inferred relations indicating which items of the orders, results, or discrete data are related (Martin: ¶ 0073, i.e., “the training incorporates domain knowledge from a medical ontology describing interrelations between features”; ¶ 0076, i.e., “trains the algorithm for distance or similarity searching…employing both training data (structured and/or unstructured), such as a collection of electronic medical records”; ¶ 0079, i.e., “the resulting similarity classifier characterizes the relationship between a set of variables representing concepts, sub-concepts, associated terms or entities of interest in a given domain”) and how the items should be displayed as part of a group within a user interface (Martin: ¶ 0077, i.e., “each [training data point] having a location for each of the [features]”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record…The identification and/or data from the similar previous patient records are output”); 
(2) utilize the trained machine learning algorithm to determine a display ontology that automatically groups the orders, results, or discrete data in the group within the user interface in accordance with the inferred relations (Martin: figure 3, i.e., after “Learn with a machine” 22, “Output” 30; ¶ 0090, i.e., “the output information results from application in act 32 of the trained classifier (machine-learnt algorithm) to a medical record. A processor applies the trained algorithm”; ¶ 0092, i.e., Examiner interprets the output of “most or sufficiently similar previous patient records to the current patient record” and “the identification and/or data from the similar previous patient records” as the claimed determination of a display ontology because it groups similar data for display), the display ontology eliminating a need to map the orders, results, or discrete data to specific data types or groups (Martin: ¶ 0043, i.e., Examiner interprets the “automated creation” by “the processor 12” as the claimed elimination of a manual need; ¶ 0063, i.e., “the acts may be performed automatically”; ¶ 0069, i.e., “the medical ontology is automatically created”); and 
(3) present the user interface to the user, the user interface comprising the orders, results, or discrete data in the group within the user interface in accordance with the inferred relations (Martin: ¶ 0061, i.e., “the display 16…output data indicating identification of similar medical records, information from similar medical records, mining results, a possible diagnosis, a probability associated with one or more possible diagnoses, an image with marked locations of interest, medical record information supporting a probability or inference, or other medical decision assistance associated with the current patient record”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record…The identification and/or data from the similar previous patient records are output”).
Regarding (original) claim 2, Martin teaches the system of claim 1, wherein the orders, results, or discrete data includes metadata (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055).
Regarding (original) claim 3, Martin teaches the system of claim 2, wherein the metadata identifies a source, a date, a time, a specimen, identifiers relating to originating workflow, classification, originating location or organization, originating system, order number, workflow tracking concepts, or personnel involved in the production of a data element corresponding to the orders, results, or discrete data (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055)
Regarding (original) claim 4, Martin teaches the system of claim 1, wherein the display ontology eliminates a need to map orders, results, or discrete data to specific data types or groups (Martin: ¶ 0043; ¶ 0063; ¶ 0068-0069; ¶ 0073).
Regarding (original) claim 5, Martin teaches the system of claim 1, wherein the discrete data comprises an attribute type, a value, units, range of normal, or a flag to indicate abnormal (Martin: ¶ 0098).
Regarding (original) claim 6, Martin teaches the system of claim 1, wherein the metadata includes data type identified by a value from a standard clinical nomenclature, such as Logical Observation Identifiers Names and Codes (LOINC) or Systematized Nomenclature of Medicine - Clinical Terms (SNOMED CT) (Martin: ¶ 0070).
Regarding (previously presented) claim 8, Martin teaches a computerized method (Martin: ¶ 0024) for inferring data organization for display (Martin: ¶ 0023; ¶ 0062), the method comprising: 
training a machine learning algorithm (Martin: ¶ 0072-0079) to identify inferred relations of orders, results, or discrete data within a medical information system, the orders, results, or discrete data received from external data sources (Martin: ¶ 0053, i.e., “the data is a collection of two or more previously acquired patient records. For example, hundreds, thousands or tens of thousands of patient records are obtained and stored…the records are gathered independent of a clinical study, such as being collected from one or more hospitals”; ¶ 0055, i.e., “the patient record resides in or is extracted from different sources...The patient record includes variables available for a current patient. The variables correspond to features, such as medical history, pain indication, lump indication, age, genetic information, test results, family history, billing codes, medications, lab results, notes, text, or other sources of information”), the inferred relations indicating which items of the orders, results, or discrete data are related (¶ 0073, i.e., “the training incorporates domain knowledge from a medical ontology describing interrelations between features”; ¶ 0076, i.e., “trains the algorithm for distance or similarity searching…employing both training data (structured and/or unstructured), such as a collection of electronic medical records”; ¶ 0079, i.e., “the resulting similarity classifier characterizes the relationship between a set of variables representing concepts, sub-concepts, associated terms or entities of interest in a given domain”) and how the items should (¶ 0077, i.e., “each [training data point] having a location for each of the [features]”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record…The identification and/or data from the similar previous patient records are output”); 
utilizing the trained machine learning algorithm to determine a display ontology that automatically groups the orders, results, or discrete data in the group within the user interface in accordance with the inferred relations (Martin: figure 3, i.e., after “Learn with a machine” 22, “Output” 30; ¶ 0090, i.e., “the output information results from application in act 32 of the trained classifier (machine-learnt algorithm) to a medical record. A processor applies the trained algorithm”; ¶ 0092, i.e., Examiner interprets the output of “most or sufficiently similar previous patient records to the current patient record” and “the identification and/or data from the similar previous patient records” as the claimed determination of a display ontology because it groups similar data for display), the display ontology eliminating a need to map the orders, results, or discrete data to specific data types or groups (Martin: ¶ 0043, i.e., Examiner interprets the “automated creation” by “the processor 12” as the claimed elimination of a manual need; ¶ 0063, i.e., “the acts may be performed automatically”; ¶ 0069, i.e., “the medical ontology is automatically created”); and 
presenting the user interface to the user, the user interface comprising the orders, results, or discrete data in the group within the user interface in accordance with the inferred relations (Martin: ¶ 0061, i.e., “the display 16…output data indicating identification of similar medical records, information from similar medical records, mining results, a possible diagnosis, a probability associated with one or more possible diagnoses, an image with marked locations of interest, medical record information supporting a probability or inference, or other medical decision assistance associated with the current patient record”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record…The identification and/or data from the similar previous patient records are output”)
Regarding (original) claim 9, Martin teaches the method of claim 8, wherein the orders, results, or discrete data includes metadata (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055).
Regarding (original) claim 10, Martin teaches the method of claim 9, wherein the metadata identifies a source, a date, a time, a specimen, identifiers relating to originating workflow, classification, originating location or organization, originating system, order number, workflow tracking concepts, or personnel involved in the production of a data element corresponding to the orders, results, or discrete data (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055).
Regarding (original) claim 11, Martin teaches the method of claim 8, wherein the display ontology eliminates a need to map orders, results, or discrete data to specific data types or groups (Martin: ¶ 0043; ¶ 0063; ¶ 0068-0069; ¶ 0073).
Regarding (original) claim 12, Martin teaches the method of claim 8, wherein the discrete data comprises an attribute type, a value, units, range of normal, or a flag to indicate abnormal (Martin: ¶ 0098).
Regarding (original) claim 13, Martin teaches the method of claim 8, wherein the metadata includes data type identified by a value from a standard clinical nomenclature, such as Logical Observation Identifiers Names and Codes (LOINC) or Systematized Nomenclature of Medicine - Clinical Terms (SNOMED CT) (Martin: ¶ 0070).
Regarding (previously presented) claim 15, Martin teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations (Martin: ¶ 0024-0025; ¶ 0051; ¶ 0056-0060) to facilitate a method of inferring data organization for display (Martin: ¶ 0023; ¶ 0062), the operations comprising: 
training a machine learning algorithm (Martin: ¶ 0072-0079) to identify inferred relations of orders, results, or discrete data within a medical information system, the orders, results, or discrete data received from external data sources (Martin: ¶ 0053, i.e., “the data is a collection of two or more previously acquired patient records. For example, hundreds, thousands or tens of thousands of patient records are obtained and stored…the records are gathered independent of a clinical study, such as being collected from one or more hospitals”; ¶ 0055, i.e., “the patient record resides in or is extracted from different sources...The patient record includes variables available for a current patient. The variables correspond to features, such as medical history, pain indication, lump indication, age, genetic information, test results, family history, billing codes, medications, lab results, notes, text, or other sources of information”), the inferred relations indicating which items of the orders, results, or discrete data are related (Martin: ¶ 0073, i.e., “the training incorporates domain knowledge from a medical ontology describing interrelations between features”; ¶ 0076, i.e., “trains the algorithm for distance or similarity searching…employing both training data (structured and/or unstructured), such as a collection of electronic medical records”; ¶ 0079, i.e., “the resulting similarity classifier characterizes the relationship between a set of variables representing concepts, sub-concepts, associated terms or entities of interest in a given domain”) and how the items should be displayed as part of a group within a user interface (Martin: ¶ 0077, i.e., “each [training data point] having a location for each of the [features]”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record…The identification and/or data from the similar previous patient records are output”); and 
utilizing the trained machine learning algorithm to determine a display ontology that automatically groups the orders, results, or discrete data in the group within the user interface in accordance with the inferred relations (Martin: figure 3, i.e., after “Learn with a machine” 22, “Output” 30; ¶ 0090, i.e., “the output information results from application in act 32 of the trained classifier (machine-learnt algorithm) to a medical record. A processor applies the trained algorithm”; ¶ 0092, i.e., Examiner interprets the output of “most or sufficiently similar previous patient records to the current patient record” and “the identification and/or data from the similar previous patient records” as the claimed determination of a display ontology because it groups similar data for display), the display ontology eliminating a need to map the orders, results, or discrete data to specific data types or groups (Martin: ¶ 0043, i.e., Examiner interprets the “automated creation” by “the processor 12” as the claimed elimination of a manual need; ¶ 0063, i.e., “the acts may be performed automatically”; ¶ 0069, i.e., “the medical ontology is automatically created”); and 
presenting the user interface to the clinician, the user interface comprising the orders, results, or (Martin: ¶ 0061, i.e., “the display 16…output data indicating identification of similar medical records, information from similar medical records, mining results, a possible diagnosis, a probability associated with one or more possible diagnoses, an image with marked locations of interest, medical record information supporting a probability or inference, or other medical decision assistance associated with the current patient record”; ¶ 0089, i.e., “information derived from the learning is output. The information may be an indication of the results of learning, such as selected features”; ¶ 0092, i.e., “the identified records are the most or sufficiently similar previous patient records to the current patient record…The identification and/or data from the similar previous patient records are output”).
Regarding (original) claim 16, Martin teaches the media of claim 15, wherein the orders, results, or discrete data includes metadata (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055).
Regarding (original) claim 17, Martin teaches the media of claim 16, wherein the metadata identifies a source, a date, a time, a specimen, identifiers relating to originating workflow, classification, originating location or organization, originating system, order number, workflow tracking concepts, or personnel involved in the production of a data element corresponding to the orders, results, or discrete data (Martin: ¶ 0048; ¶ 0050; ¶ 0053-0055).
Regarding (original) claim 18, Martin teaches the media of claim 15, wherein the discrete data comprises an attribute type, a value, units, range of normal, or a flag to indicate abnormal (Martin: ¶ 0098).
Regarding (original) claim 19, Martin teaches the media of claim 15, wherein the metadata includes data type identified by a value from a standard clinical nomenclature, such as Logical Observation Identifiers Names and Codes (LOINC) or Systematized Nomenclature of Medicine - Clinical Terms (SNOMED CT) (Martin: ¶ 0070).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent App. Pub. No. US 2008/0201280 A1, hereinafter referred to as “Martin”) in view of Zalis et al. (U.S. Patent App. Pub. No. US 2016/0203281 A1, hereinafter referred to as "Zalis").
Regarding (original) claim 7, Martin teaches the system of claim 1.
Yet, Martin does not explicitly teach, but Zalis teaches, in the same field of endeavor, wherein the discrete data is communicated in an Health Level-7 standard data format (Zalis: ¶ 0066).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the communication of discrete data in an Health Level-7 standard data format, as taught by Zalis, within the system of Martin, with the motivation to “expedite the clinician's review of the patient's history and/or requests specific information" (Zalis: ¶ 0022)
Regarding (currently amended) claim 14, Martin teaches the method of claim 8.
Yet, Martin does not explicitly teach, but Zalis teaches, in the same field of endeavor, wherein the discrete data is communicated in a Health Level-7 standard data format (Zalis: ¶ 0066).
The obviousness of combining the teachings of Martin and Zalis are discussed in the rejection of claim 7, and incorporated herein.
Regarding (original) claim 20, Martin teaches the media of claim 15.
Yet, Martin does not explicitly teach, but Zalis teaches, in the same field of endeavor, wherein the discrete data is communicated in an Health Level-7 standard data format (Zalis: ¶ 0066).
The obviousness of combining the teachings of Martin and Zalis are discussed in the rejection of claim 7, and incorporated herein.
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 09/07/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“Similar to the claims in CardioNet, Applicant's claims, at minimum, infer data organization for display. Applicant's claims are directed to specific ways of improving the problems and inefficiencies with conventional user interfaces by using "outside" data elements while eliminating a need to map orders, results, or discrete data to specific data types or groups. These features were not previously employed by conventional systems…the independent claims recite the specific improvements to medical technology as described in Applicant's Specification.”
Regarding the 102 rejections, “There is nothing in the [Martin] paragraphs that teach or suggest "the inferred relations indicating ... how the items should be displayed as part of a group within a user interface." Rather, at best paragraph [0077] merely teaching a classification algorithm that determines relationships of associated terms. Determining relationships of associated terms does not indicate "how the items should be displayed as part of a group within a user interface." 
In response to Applicant’s argument that (a) regarding the 101 rejections,
“Similar to the claims in CardioNet, Applicant's claims, at minimum, infer data organization for display. Applicant's claims are directed to specific ways of improving the problems and inefficiencies with conventional user interfaces by using "outside" data elements while eliminating a need to map orders, results, or discrete data to specific data types or groups. These features were not previously employed by conventional systems…the independent claims recite the specific improvements to medical technology as described in Applicant's Specification”:
Applicant argues the claims of the present invention are “Similar to the claims in CardioNet,” because “Applicant's claims, at minimum, infer data organization for display.” However, the claims of CardioNet were not found subject matter eligible because they “infer data organization for display”; the claims of CardioNet provided an improvement to cardiac monitoring technology and the specification supported these improvements by describing benefits of "increased clinical significance" in delivering fewer false positive or false negative indications. The disclosure did not support the assertion that doctors performed the claimed techniques when diagnosing atrial fibrillation or atrial flutter.
While the specification need not explicitly set forth the improvement, the as-filed disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP § 2106.04(d)(1) and 2106.05(a). The specification does not mention improvements of conventional industry practice, improvements of “user interfaces” itself, or improvements of “problems and inefficiencies with conventional user interfaces.” The specification addresses improvements to “a meaningful display organization,” which was previously a “manual creation” performed by a user. 
 Even if the claims improve “data organization,” “data organization” is interpreted as the abstract 
Even if the “Applicant's claims are directed to specific ways of improving the problems and inefficiencies with conventional user interfaces by using "outside" data elements while eliminating a need to map orders, results, or discrete data to specific data types or groups,” the problem is not with the user interface, but with how data is organized, which is administrative, not technical, and even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application and does not provide “significantly more.” Furthermore, the claim limitations to which Applicant refers (i.e., “the orders, results, or discrete data received from external data sources”) only describe where the information (i.e., input data for the performance of the abstract idea) originated from, which only serve to further limit the abstract idea, and thus, is interpreted as the rules or instructions followed to help a clinician find and organize medical information for a patient, which is still part of the abstract idea. The “external data sources” only amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, the claim limitations of “eliminating a need to map orders results or discrete data to specific data types or groups” is interpreted as intended use, which is achieved by the positive limitations of “a display ontology that automatically groups the orders, results, or discrete data in the group within the user interface in accordance with the inferred relations” which is part of the abstract idea.
Applicant argues “These features were not previously employed by conventional systems.” However, novelty or non-obviousness determinations are separate and distinct requirements from eligibility; patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. See MPEP § 2106.05(I).
Applicant argues “Applicant's claims "learn patterns of how various healthcare items are typically grouped on a display so data can be aggregated and displayed in appropriate groupings to a clinician user,"” but the claim limitations to which Applicant refers (i.e., “train a machine learning algorithm to identify inferred relations of orders, results, or discrete data within a medical information system”) are interpreted 
Examiner maintains the 101 rejections of claims 1-3, 5-10, 12-20 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 102 rejections, “There is nothing in the [Martin] paragraphs that teach or suggest "the inferred relations indicating ... how the items should be displayed as part of a group within a user interface." Rather, at best paragraph [0077] merely teaching a classification algorithm that determines relationships of associated terms. Determining relationships of associated terms does not indicate "how the items should be displayed as part of a group within a user interface." Paragraph [0089] describes that information from the learning is output. Information regarding the training of the classification algorithm does not indicate "how the items should be displayed as part of a group within a user interface." Finally, paragraph [0092] describes that identification and/or data from similar patient records are output. Describing that identification and/or data from similar patients does not indicate ""how the items should be displayed as part of a group within a user interface"”:
It is respectfully submitted that Martin teaches “the inferred relations indicating…how the items should be displayed as part of a group within a user interface.” Examiner interprets the “Relationships of the associated terms” as the claimed inferred relations indicating how the items should be displayed as part of a group within a user interface because the “relationships” are defined by assigning “a variable…to each associated term or feature” by “each [training data point] having a location for each of the [features]” (Martin: ¶ 0077). The “location” describes which claimed group the item belongs to, and thus, indicates how the items should be displayed as part of a group (i.e., the item will be displayed with the rest of the other items in the same group when items from the group are queried and outputted). 
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626